Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 1 of 32   PageID #:
                                     398


 KENJI M. PRICE #10523
 United States Attorney
 District of Hawaii

 HARRY YEE #3790
 Assistant U.S. Attorney
 Room 6-100, PJKK Federal Bldg.
 300 Ala Moana Boulevard
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 Facsimile: (808) 541-3752
 Email: Harry.Yee@usdoj.gov

 JOSEPH H. HUNT
 Assistant Attorney General

 WILLIAM C. PEACHEY
 Director

 GLENN M. GIRDHARRY
 Assistant Director

 SAMUEL P. GO NYS BAR #4234852
 Senior Litigation Counsel
 United States Department of Justice
 Office of Immigration Litigation, District Court Section
 P.O. Box 868, Ben Franklin Station
 Washington, D.C. 20044
 Telephone: (202) 353-9923
 E-mail: samuel.go@usdoj.gov

 Attorneys for Defendant

                       UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 YA-WEN HSIAO,                        )   Civil No. 1:18-cv-00502-JAO-KJM
                                      )
 Plaintiff,                           )   MEMORANDUM IN SUPPORT;
                                      )   CERTIFICATE OF SERVICE
 v.                                   )
                                      )   ORAL ARGUMENT REQUESTED
 ALEXANDER ACOSTA,                    )
 Secretary of Labor,                  )
                                      )
 Defendant.                           )
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 2 of 32   PageID #:
                                     399


                             TABLE OF CONTENTS

 STATEMENT OF JURISDICTION...................................... 2


 ISSUE PRESENTED................................................ 2


 STATEMENT OF THE CASE.......................................... 2

 STATUTORY AND REGULATORY BACKGROUND............................ 3

 SUMMARY OF THE ARGUMENT........................................ 5

 ARGUMENT....................................................... 6


    A. Standard of Review Under Federal Rule of
       Civil Procedure 12(b)(1)................................. 6


    B. Constitutional and Prudential Standing................... 7

    C. Plaintiff lacks constitutional standing to
       challenge the denial of the Employer’s
       Application, as she is not the applicant but
       merely the beneficiary.................................. 10


    D. Plaintiff lacks constitutional standing because
       she has not sufficiently pled an injury-in-fact
       that is fairly traceable to Defendant’s
       challenged conduct and redressable by a
       favorable decision...................................... 13


    E. Plaintiff lacks prudential standing because she is
       not within the “zone of interest” covered by the
       statute governing alien labor certifications
       filed by the employer................................... 18


       1. Congressional Intent Behind Employment Petition and Labor
          Certification Scheme .................................. 19


       2. Plaintiff’s Interests Are Not Among the Protected
          Interests ............................................. 20
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 3 of 32   PageID #:
                                     400




    F. Plaintiff’s claim that DOL failed to respond to
       her FOIA request is moot................................ 22


 CONCLUSION.................................................... 24

 CERTIFICATE OF SERVICE




                                      ii
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 4 of 32   PageID #:
                                     401


                           TABLE OF AUTHORITIES

                                    Cases

 Air Courier Conference of Am. v. Am. Postal Workers Union,
  498 U.S. 517 (1991) ........................................             18

 Allen v. Wright,
  468 U.S. 737 (1984) .........................................             9

 Amgen Inc. v. Smith,
  357 F.3d 103 (D.C. Cir. 2004) ..............................             22

 Andros, Inc. v. United States,
  No. C10303Z, 2010 WL 4983566
 (W.D. Wash. Dec. 2, 2010).................................. 10,21

 Aranas v. Napolitano,
  No. SACV121137CBMAJWX, 2013 WL 12251153 (C.D. Cal. Apr. 19,
  2013) ................................................... 10,11

 Ashcroft v. Iqbal,
  556 U.S. 662 (2009) ........................................             15

 Assoc. of Med. Colleges v. United States,
  217 F.3d 770 (9th Cir. 2000) ................................             8

 Bennett v. Spear,
  520 U.S. 154(1997) .......................................             9,18

 Blacher v. Ridge,
  436 F. Supp. 2d 602 (S.D.N.Y. 2006) ........................             11

 Bonnichsen v. United States,
  367 F.3d 864 (9th Cir. 2004) ................................             9

 Cheung v. Immigration and Naturalization Servs.,
  641 F.2d 666 (9th Cir. 1981) ...............................             21

 Cost Saver Mgmt., LLC v. Napolitano,
  No. CV 102105JST (CWX), 2011 WL 13119439 (C.D. Cal. June 7,
  2011) ......................................................             11

 East Bay Sanctuary Covenant v. Trump,
  909 F.3d 1219, 2018 WL 6428204 (9th Cir. 2018) ..............             9



                                      iii
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 5 of 32   PageID #:
                                     402


 Ezra v. Leifer,
  No. 2:18CV00871MWF(KS), 2018 WL 4027038 (C.D. Cal. June 20,
  2018) ......................................................             14

 Fed'n for Am. Immigration Reform, Inc. v. Reno,
  93 F.3d 897 (D.C. Cir. 1996) ...............................             10

 Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,
  528 U.S. 167 (2000) ......................................... 8

 George v. Napolitano,
  693 F. Supp. 2d 125 (D.D.C. 2010) ..........................             11

 Gonzales v. Gorsuch,
  688 F.2d 1263 (9th Cir. 1982) ..............................             15

 Greene v. Wells Fargo Bank, N.A.,
  No. 18CV06689JSC, 2018 WL 6832092
 (N.D. Cal. Dec. 28, 2018).................................             15,16

 Havasupai Tribe v. Provencio,
  906 F.3d 1155 (9th Cir. 2018) ...............................             7

 Ibraimi v. Chertoff,
  2008 WL 3821678 (D.N.J. 2008) ..............................             11

 Kokkonen v. Guardian Life Ins. Co. of Am.,
  511 U.S. 375 (1994) .........................................             6

 Li v. Renaud,
  709 F. Supp. 2d 230 (S.D.N.Y. 2010) ........................             11

 Lujan v. Defenders of Wildlife,
  504 U.S. 555 (1992) .........................................             8

 MatchEBeNashSheWish Band of Pottawatomi Indians v. Patchak,
  567 U.S. 209 (2012) ......................................             7,10

 Naruto v. Slater,
  888 F.3d 418 (9th Cir. 2018) ................................             8

 Nat'l Credit Union Admin. v. First Nat'l Bank & Trust Co.,
  522 U.S. 479 (1998) .........................................             7
 Ogala v. Chevron Corp.,
  No. 14CV173SC, 2014 WL 2089901
 (N.D. Cal. May 19, 2014).....................................             15

                                      iv
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 6 of 32   PageID #:
                                     403



 Pai v. USCIS,
  810 F. Supp. 2d 102 (D.D.C. 2011) ..........................             19

 Papa v. United States,
  281 F.3d 1004 (9th Cir. 2002) ..............................             22

 Perry v. Block,
  684 F.2d 121 (D.C. Cir. 1982) ..............................             22

 Republic of Marshall Islands v. United States,
  865 F.3d 1187 (9th Cir. 2017) ...........................             15,17

 Rosemere Neighborhood Ass'n v. U.S. Envtl. Prot. Agency,
  581 F.3d 1169 (9th Cir. 2009) ..............................             22

 Safe Air for Everyone v. Meyer,
  373 F.3d 1035 (9th Cir. 2004) .............................             6,7

 Sec'y of State of Md. v. Joseph H. Munson Co.,
  467 U.S. 947 (1984) ........................................             10

 Sessions v. Morales-Santana,
  ––– U.S. ––––, 137 S.Ct. 1678 (2017) ........................             8

 Shanks v. Dressel,
  540 F.3d 1082 (9th Cir. 2008) ...............................             9

 Spokeo, Inc. v. Robins,
  ––– U.S. ––––, 136 S.Ct. 1540 (2017) ........................             8

 St. Clair v. City of Chico,
  880 F.2d 199 (9th Cir. 1989) ................................             6

 Steel Co. v. Citizens for a Better Env't,
  523 U.S. 83 (1998) ..........................................             7

 Warth v. Seldin,
  422 U.S. 490 (1975) ......................................             8,10




                                       v
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 7 of 32   PageID #:
                                     404


                                  Statutes

 8 U.S.C. § 1153(b)(3)(C)......................................             4

 8 U.S.C. § 1182(a)(5)........................................             19

 8 U.S.C. § 1255(a)............................................             5

 28 U.S.C. § 1331..............................................             2


                                    Rules

 Fed. R. Civ. P. 12(b)(1)....................................             5,6


                                 Regulations

 8 C.F.R. § 204.5(g)(2)........................................             4

 8 C.F.R. § 204.5(l)(1)........................................             4

 8 C.F.R. § 204.5(l)(3)(ii)....................................             4

 8 C.F.R. § 656.17............................................. 21




                                      vi
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 8 of 32   PageID #:
                                     405


                         STATEMENT OF JURISDICTION

       Plaintiff invoked the jurisdiction of the district court

 under the Administrative Procedure Act (“APA”), 5 U.S.C. § 702

 et seq., and 28 U.S.C. § 1331.

                              ISSUE PRESENTED

       Whether Plaintiff has established standing to challenge the

 Department of Labor’s (“DOL’s”) denial of the alien labor

 certification application that a U.S. employer, that sought to

 permanently employ her, filed on her behalf.

                           STATEMENT OF THE CASE

       Plaintiff filed this civil action against Defendant under

 the APA, 5 U.S.C. § 702 et seq., and 28 U.S.C. § 1331, alleging,

 among other things, that (1) DOL’s denial of the University of

 Hawaii John A. Burns School of Medicine’s (“Employer”) alien

 labor certification application (“Application”), and the Board

 of Alien Labor Certification’s (“BALCA”) affirmance of DOL’s

 denial, is an abuse of discretion; (2) the En Banc procedures

 adopted by BALCA are arbitrary, capricious, and violate the APA;

 and that (3) BALCA’s adjudication violated Plaintiff’s Fifth

 Amendment due process rights. See ECF No. 1, Complaint. In the

 Application, the Employer asserted that it sought to employ

 Plaintiff as an information technology specialist. See ECF No.

 1-1, at 148-58. On March 23, 2012, DOL denied the Employer’s

 Application, noting that (1) the prospective employer “failed to
                                     - 2 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 9 of 32   PageID #:
                                     406


 provide adequate documentation of the additional recruitment

 steps for professional occupations as required in its Audit

 Notification Letter,” and that (2) “the documentation provided

 by the employer as proof of the employer’s website offers terms

 and conditions of employment that are less favorable than those

 offered to the foreign worker.” See id. at 13-14. The Employer

 subsequently appealed DOL’s denial to BALCA, which affirmed

 DOL’s denial on November 16, 2016. See Complaint at ¶ 22. The

 Employer filed a petition for En Banc Review, which BALCA denied

 on March 29, 2017. See id. at ¶ 27. The Employer then filed a

 “Pro Se Motion for Relief from Judgement and Order” on July 14,

 2017, challenging the En Banc procedures. See id. at ¶ 32. On

 August 20, 2018, the Chief Administrative Law Judge denied the

 motion for relief. See id. at ¶ 44. The instant action filed only

 by Plaintiff – and not the Employer - followed.

                   STATUTORY AND REGULATORY BACKGROUND

       The Immigration and Nationality Act (“INA”) provides a

 three-step process for non-citizens to obtain permanent

 employment in the United States in certain occupations. First,

 the employer must apply for an alien labor certification from

 DOL confirming that:

       there are not sufficient workers who are able,
       willing, qualified ... and available at the time of
       application for a visa and admission to the United
       States and at the place where the alien is to perform
       such skilled or unskilled labor, and the employment of
                                     - 3 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 10 of 32   PageID #:
                                     407


        such alien will not adversely affect the wages and
        working conditions of workers in the United States
        similarly employed.

  8 U.S.C. § 1182(a)(5)(A)(i)(I)-(II). Simply put, approval of the

  labor certification application means that DOL has determined

  that there are no U.S. workers available for the position the

  company seeks to fill with a foreign worker.

        Second, once the certification is obtained, the employer

  must submit the certification along with an I–140 visa petition

  to United States Citizenship and Immigration Services (“USCIS”)

  on behalf of the non-citizen worker, who is known as the

  “beneficiary” to the petition, to obtain an immigrant visa based

  on employment. 8 C.F.R. § 204.5(l)(1); see 8 U.S.C. §

  1153(b)(3)(C). The employer must also submit documentation to

  show that the non-citizen worker meets any educational, training

  and experience, or other requirements dictated by the labor

  certification. 8 C.F.R. § 204.5(l)(3)(ii). The employer must

  also show that it has the ability to pay the wage specified in

  the labor certification, from the date on which the request for

  the labor certification was submitted to DOL until the non-

  citizen worker obtains lawful permanent resident status.

  8 C.F.R. § 204.5(g)(2).

        Third, if USCIS approves the I–140 petition, the non-

  citizen worker, if lawfully present in the United States and is

  otherwise eligible, may apply to adjust his or her immigration
                                     - 4 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 11 of 32   PageID #:
                                     408


  status to that of a lawful permanent resident by filing an I–485

  Application to Register Permanent Residence or Adjust Status. 8

  U.S.C. § 1255(a).

                          SUMMARY OF THE ARGUMENT

        Under Fed. R. Civ. P. 12(b)(1), this court lacks subject

  matter jurisdiction over Plaintiff’s claims, as Plaintiff’s

  Complaint fails to satisfy the requirements for standing in her

  challenge of DOL’s denial of the Employer’s Application.

  Plaintiff lacks constitutional standing to challenge the denial

  of the Employer’s Application because the application was filed

  by, and belongs to, the Employer.          Plaintiff is not the

  applicant, but merely the named beneficiary on the Application.

  Plaintiff also lacks constitutional standing because she has not

  sufficiently pled an injury-in-fact that is fairly traceable to

  Defendant’s challenged conduct that could be redressable by a

  favorable decision. Plaintiff also lacks prudential standing, as

  she does not fall in the “zone of interest” contemplated by the

  statute being invoked. Finally, Plaintiff’s claim that DOL has

  violated its FOIA regulations is moot. For these reasons, the

  Court should find that Plaintiff lacks standing to bring her

  complaint and dismiss the case in its entirety.




                                     - 5 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 12 of 32   PageID #:
                                     409


                                   ARGUMENT

  A. Standard of Review Under Federal Rule of Civil Procedure

  12(b)(1)

        A district court must dismiss an action if the court lacks

  jurisdiction over the subject matter of the suit. See Fed. R.

  Civ. P. 12(b)(1), 12(h)(3). Federal district courts are courts

  of limited jurisdiction; “[t]hey possess only that power

  authorized by Constitution and statute, which is not to be

  expanded by judicial decree.” Kokkonen v. Guardian Life Ins. Co.

  of Am., 511 U.S. 375, 377 (1994) (internal citations omitted).

  Accordingly, “[i]t is to be presumed that a cause lies outside

  this limited jurisdiction, and the burden of establishing the

  contrary rests upon the party asserting jurisdiction.” Id.

  (internal citation omitted). Federal Rule of Civil Procedure

  12(b)(1) authorizes a party to move to dismiss a lawsuit for

  lack of subject matter jurisdiction.

        Rule 12(b)(1) challenges come in two forms: facial attacks

  and factual attacks. A facial attack challenges the sufficiency

  of the jurisdictional allegations in a complaint. Safe Air for

  Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). A

  factual challenge “attack[s] the substance of a complaint’s

  jurisdictional allegations[…], and in so doing rel[ies] on

  affidavits or any other evidence properly before the court.” St.

  Clair v. City of Chico, 880 F.2d 199, 201 (9th Cir. 1989). In
                                     - 6 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 13 of 32   PageID #:
                                     410


  resolving a factual attack on jurisdiction, the court “need not

  presume the truthfulness of the plaintiff’s allegations.” Safe

  Air for Everyone, 373 F.3d at 1039.

  B. Constitutional and Prudential Standing

        A plaintiff seeking judicial review of agency action under

  the APA must meet Article III and prudential standing

  requirements to proceed with his or her case. See Havasupai

  Tribe v. Provencio, 906 F.3d 1155, 1166 (9th Cir. 2018)(“[A]

  person suing under the APA must satisfy not only Article III's

  standing requirements, but an additional test: The interest he

  asserts must be arguably within the zone of interests to be

  protected or regulated by the statute that he says was

  violated.”) (quoting Match-E-Be-Nash-She-Wish Band of

  Pottawatomi Indians v. Patchak, 567 U.S. 209, 224 (2012)); see

  also Nat'l Credit Union Admin. v. First Nat'l Bank & Trust Co.

  (“NCUA”), 522 U.S. 479, 488 (1998) (“We have interpreted § 10(a)

  of the APA to impose a prudential standing requirement in

  addition to the requirement, imposed by Article III of the

  Constitution, that a plaintiff have suffered a sufficient injury

  in fact.”). A plaintiff's constitutional standing under Article

  III must be determined first in order to establish the

  jurisdiction of the Court to hear the case and reach the merits.

  Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 101

  (1998).
                                     - 7 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 14 of 32   PageID #:
                                     411


        To establish Article III standing, a plaintiff must show:

  “(1) it has suffered an injury in fact that is (a) concrete and

  particularized and (b) actual or imminent, not conjectural or

  hypothetical; (2) the injury is fairly traceable to the

  challenged action of the defendant; and (3) it is likely, as

  opposed to merely speculative, that the injury will be redressed

  by a favorable decision.” Friends of the Earth, Inc. v. Laidlaw

  Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180–81 (2000) (citing

  Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)).

  “To establish injury in fact, a plaintiff must show that he or

  she suffered “an invasion of a legally protected interest” that

  is ‘concrete and particularized’ and ‘actual or imminent, not

  conjectural or hypothetical.’ ” Spokeo, Inc. v. Robins, ––– U.S.

  ––––, 136 S.Ct. 1540, 1548 (2017) (quoting Lujan, 504 U.S. at

  560). The party invoking federal jurisdiction bears the burden

  of establishing that the standing requirements of Article III

  are satisfied. Id. at 1547; see also Assoc. of Med. Colleges v.

  United States, 217 F.3d 770, 778–79 (9th Cir. 2000).

        Part of the Article III case-or-controversy requirement is

  the obvious derivative premise that “the plaintiff generally

  must assert his own legal rights and interests.” Naruto v.

  Slater, 888 F.3d 418, 429 (9th Cir. 2018) (quoting Warth v.

  Seldin, 422 U.S. 490, 499 (1975)); see also Sessions v. Morales-

  Santana, ––– U.S. ––––, 137 S.Ct. 1678, 1689 (2017)
                                     - 8 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 15 of 32   PageID #:
                                     412


  (“Ordinarily, a party must assert his own legal rights and

  cannot rest his claim to relief on the legal rights of third

  parties.” (alterations, internal quotation marks, and citations

  omitted)). A claim alleging injury by the plaintiff based on the

  government's treatment of a third party must satisfy each of the

  stringent constitutional standing requirements. Shanks v.

  Dressel, 540 F.3d 1082, 1090 (9th Cir. 2008) (citing Lujan, 504

  U.S. at 561-62) (“When . . . a plaintiff's asserted injury

  arises from the government's allegedly unlawful regulation (or

  lack of regulation) of someone else, much more is needed [to

  establish causation and redressability].”).

        Even if Article III standing exists, a litigant may still

  lack prudential standing to pursue claims. Allen v. Wright, 468

  U.S. 737, 751 (1984) (noting that prudential standing embodies

  “judicially self-imposed limits on the exercise of federal

  jurisdiction”). “The ‘zone-of-interests’ test ... is a judge-

  made ‘prudential standing requirement,’ independent of the three

  immutable constitutional standing requirements of Article III.”

  Bonnichsen v. United States, 367 F.3d 864, 873 (9th Cir. 2004)

  (citing Bennett v. Spear, 520 U.S. 154, 163(1997)). In the

  context of a claim brought under the APA, “the relevant zone of

  interests is not that of the APA itself, but rather ‘the zone of

  interests to be protected or regulated by the statute that the

  plaintiff says was violated.’” East Bay Sanctuary Covenant v.
                                     - 9 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 16 of 32   PageID #:
                                     413


  Trump, 909 F.3d 1219, 1244, 2018 WL 6428204, at *13 (9th Cir.

  2018) (internal brackets and some internal quotation marks

  omitted) (quoting Match-E-Be-Nash-She-Wish Band of Pottawatomi

  Indians, 567 U.S. at 224). If a court finds that a plaintiff

  lacks prudential standing, the court may dismiss the case for

  lack of standing without considering whether the plaintiff has

  constitutional standing. See, e.g., Fed'n for Am. Immigration

  Reform, Inc. v. Reno, 93 F.3d 897, 899 (D.C. Cir. 1996)

  (“Because we find that the Federation lacks prudential standing,

  we need not consider the issue of constitutional standing or the

  political question doctrine.”).

  C. Plaintiff lacks constitutional standing to challenge the

  denial of the Employer’s Application, as she is not the

  applicant but merely the beneficiary.

        A party ordinarily “cannot rest his claim to relief on the

  legal rights or interests of third parties.”         Aranas v.

  Napolitano, No. SACV-12-1137-CBM-AJWX, 2013 WL 12251153, at *3

  (C.D. Cal. Apr. 19, 2013) (quoting Sec'y of State of Md. v.

  Joseph H. Munson Co., 467 U.S. 947, 955 (1984)); see also Warth,

  422 U.S. at 499. District courts have held that an alien lacks

  constitutional standing to challenge the denial of an

  immigration petition where the alien is not the petitioner but

  merely the beneficiary. See Andros, Inc. v. United States, No.

  C10-303Z, 2010 WL 4983566, at *3 n. 6 (W.D. Wash. Dec. 2, 2010)
                                     - 10 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 17 of 32    PageID #:
                                     414


  (citing George v. Napolitano, 693 F. Supp. 2d 125, 130 (D.D.C.

  2010); Li v. Renaud, 709 F. Supp. 2d 230, 236 n. 3 (S.D.N.Y.

  2010); Ibraimi v. Chertoff, 2008 WL 3821678 (D.N.J. 2008)). In

  Aranas, the Court found that Plaintiff lacked standing to

  challenge the government’s denial of his mother’s immigration

  petition, as he was only a derivative beneficiary of the

  immigration benefits sought by his mother. 2013 WL 12251153, at

  *4. In George, the Court held that the employer was the sole

  party with standing to seek review of a denial of a I-140 work

  visa, rather than beneficiary employee. 693 F. Supp. 2d at 130.

  Similarly, in Blacher v. Ridge, 436 F. Supp. 2d 602, 606 n.3

  (S.D.N.Y. 2006), the Court found that the employer was the only

  party with standing to seek review of the denial of the H1-B

  visa petition, rather than the beneficiary-employee.

        The same principle applies here. Plaintiff is challenging

  the Application filed by the Employer, of which she is only a

  beneficiary. Only the Employer can initiate the labor

  certification process on behalf of an alien worker, and without

  it, the alien cannot even commence the process to immigrate

  permanently to the United States.           The Employer, as the party

  that filed the labor certification application, “is considered

  the proper party having a personal stake in the outcome

  sufficient to warrant ... invocation of federal court

  jurisdiction,” not the Plaintiff.           Cost Saver Mgmt., LLC v.
                                     - 11 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 18 of 32   PageID #:
                                     415


  Napolitano, No. CV 10-2105-JST (CWX), 2011 WL 13119439, at *3

  (C.D. Cal. June 7, 2011)(quoting George, 693 F. Supp. 2d at 130)

  (further quotation omitted).       Accordingly, as Plaintiff lacks

  the requisite standing to challenge the denial of the Employer’s

  Application, her Complaint must be dismissed. 1




        While some courts have found that alien beneficiaries can
        1

  establish standing to challenge denied nonimmigrant and
  immigrant visa petitions filed by employers, these cases are
  distinguishable from the instant action. In Tenrec, Inc. v.
  United States Citizenship & Immigrations Servs., the court found
  that the alien beneficiary had standing to challenge USCIS’s
  denial of a nonimmigrant H-1B visa petition filed by the company
  on the alien’s behalf). However, the court based its finding on
  the second step in the visa process (see outline of second step,
  supra page 4), noting that it is the alien’s “status that is at
  stake” when USCIS takes action on an H–1B petition. No. 3:16-CV-
  995-SI, 2016 WL 5346095, at *6 (D. Or. Sept. 22, 2016). Here, no
  “status is at stake” because a labor certification application
  does not provide an alien worker with any U.S. immigration
  status. Rather, if approved, it merely permits the employer to
  proceed to the second step in the immigrant visa process.
       In Patel v. U.S. Citizenship and Immigration Services, the
  court found that the alien beneficiary of an I–140 visa petition
  filed by an employer (who had an approved labor certification
  application) had constitutional standing to challenge a denial
  of the second step of the immigrant visa process, noting that
  the alien “lost a significant opportunity to receive an
  immigrant visa.” 732 F.3d 633, 638 (6th Cir. 2013). Unlike the
  aforementioned cases, however, at issue in the instant action is
  the first step in the immigrant visa process, which must be
  commenced by an employer based on a job offer to the alien
  worker. At this stage, the relevant issue is not whether or not
  a particular alien beneficiary can receive a visa, but whether a
  position offered to a foreign worker by the prospective employer
  can be sufficiently filled by a U.S. worker.
       Finally, Shalom Pentecostal Church v. Acting Sec'y U.S.
  Dep't of Homeland Sec., a case in which the court found that an
  immigrant religious worker had statutory standing to challenge
  the denial of the church's petition for special immigrant
  religious worker visa on his behalf, is distinguishable from the
                                     - 12 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 19 of 32   PageID #:
                                     416


  D. Plaintiff lacks constitutional standing because she has not

  sufficiently pled an injury-in-fact that is fairly traceable to

  Defendant’s challenged conduct and redressable by a favorable

  decision.

        Plaintiff also lacks constitutional standing because her

  Complaint fails to adequately plead an injury-in-fact fairly

  traceable to Defendant’s challenged conduct and redressable by a

  favorable decision. In her Complaint, Plaintiff’s only

  allegations regarding her injuries are found in Count 5 of her

  Complaint, in Paragraphs 115 through 117. See generally

  Complaint. In these paragraphs, she alleges that “[t]he

  injustice that Plaintiff has endured from the DOL has caused

  undue stress to her family,” noting her husband’s worrying about

  this case and his countless hours doing legal research; that

  “[t]he deprivation and unreasonable delay of the Labor

  Certification due to Plaintiff has also caused undue stress to

  her and risked the life of her then-unborn child”; that “[t]he

  deprivation of a timely issued Labor Certification from the DOL

  has made Plaintiff unable to pursue several potential higher



  instant action, as the court based its decision on a “specific
  carve-out within [8 C.F.R.] § 204.5(c),” providing that, for
  special immigrant religious workers, “the alien, or any person
  in the alien's behalf” has standing to file. 783 F.3d 156, 163
  (3d Cir. 2015). Accordingly, these cases are distinguishable
  from the instant action.


                                     - 13 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 20 of 32   PageID #:
                                     417


  paying employment opportunities”; and that “[t]he unjustified

  extended uncertainty has divested Plaintiff from not only

  material opportunities but also quality time with her dying

  husband.” Complaint at ¶¶ 115-17. These allegations fail to

  allege the Plaintiff suffered a concrete injury-in-fact “fairly

  traceable” to the challenged action of the Defendant and

  redressable by a favorable decision.

        Plaintiff’s allegation of injury in Paragraph 115 pertains

  to alleged injuries incurred not by her, but by her husband, who

  is not a party to this case. As noted previously, Plaintiff must

  show that she herself must have suffered an injury-in-fact. See

  supra at 7-8 (citing Spokeo, 136 S. Ct. at 1547). The alleged

  injuries incurred by her husband do not satisfy Plaintiff’s

  burden to show that she suffered an injury-in-fact. See Ezra v.

  Leifer, No. 2:18-CV-00871-MWF(KS), 2018 WL 4027038, at **7-8

  (C.D. Cal. June 20, 2018), report and recommendation adopted,

  No. CV 18-871-MWF (KS), 2018 WL 4026999 (C.D. Cal. Aug. 20,

  2018).

        Plaintiff’s allegation of injury in Paragraph 116 also

  fails to adequately plead an injury-in-fact. Plaintiff’s

  allegation states that “[t]he deprivation and unreasonable delay

  of the Labor Certification due to Plaintiff has also caused

  undue stress to her and risked the life of her then-unborn

  child.” See Complaint at ¶ 116. However, Plaintiff alleges no
                                     - 14 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 21 of 32   PageID #:
                                     418


  concrete facts giving rise to a reasonable inference that

  Plaintiff's alleged injuries – undue stress, risk to the life of

  her then-unborn child, early labor, and time spent by Plaintiff

  in the NICU - were caused by Defendants' challenged conduct. See

  id.; see also Greene v. Wells Fargo Bank, N.A., No. 18-CV-06689-

  JSC, 2018 WL 6832092, at *11 (N.D. Cal. Dec. 28, 2018) (citing

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Accordingly,

  Plaintiff fails to adequately allege causation. See id.           While

  the alleged maladies of her husband and child are indeed worthy

  of great sympathy, they do not satisfy Plaintiff’s burden to

  show that she suffered an injury-in-fact that was caused by

  DOL’s denial of the Employer’s Application. Plaintiff’s

  Complaint fails to support these conclusory allegations with

  sufficient facts showing how Defendant could be reasonably held

  liable for these purported injuries. See Ogala v. Chevron Corp.,

  No. 14-CV-173-SC, 2014 WL 2089901, at *4 (N.D. Cal. May 19,

  2014). Moreover, Plaintiff fails to allege, much less show, how

  these injuries would be redressed by a favorable decision – in

  other words, injuries for which the Court possesses the “power

  to right or to prevent.” See Complaint at ¶ 116; Republic of

  Marshall Islands v. United States, 865 F.3d 1187, 1199 (9th Cir.

  2017)(quoting Gonzales v. Gorsuch, 688 F.2d 1263, 1267 (9th Cir.

  1982)).



                                     - 15 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 22 of 32   PageID #:
                                     419


        Plaintiff similarly fails to adequately allege causation

  regarding her allegations of injury in Paragraph 117 – that

  “[t]he deprivation of a timely issued Labor Certification from

  the DOL has made Plaintiff unable to pursue several potential

  higher paying employment opportunities,” and that “[t]he

  unjustified extended uncertainty has divested Plaintiff from not

  only material opportunities but also quality time with her

  husband.” See Complaint at ¶ 117. Again, Plaintiff alleges no

  facts giving rise to a reasonable inference that Defendant’s

  challenged conduct caused these purported injuries; accordingly,

  these allegations do not suffice to adequately plead an injury-

  in-fact.    See id.; see also Greene, 2018 WL 6832092 at *11;

  Ogala, 2014 WL 2089901 at *4. Additionally, like the alleged

  injuries in Paragraph 116, Plaintiff does not allege in her

  Complaint, much less show, how the injuries alleged in Paragraph

  117 would be redressed by a favorable decision. An employer

  commences the alien labor certification process on behalf of an

  alien based on an offer of permanent employment to that alien.

  Plaintiff, however, arguably indicates her intent to use the

  employment-based immigrant visa process to seek employment from

  an employer other than the employer that offered her a permanent

  position and commenced the labor certification process on her

  behalf.    Plaintiff, therefore, cannot plausibly argue that the

  purported injury of being “unable to pursue several potential
                                     - 16 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 23 of 32   PageID #:
                                     420


  higher paying employment opportunities” would be redressed by a

  favorable decision by the Court. See Complaint at ¶ 117; Republic

  of Marshall Islands, 865 F.3d at 1199.

        As noted previously, the labor certification process at

  issue in this case is only the first step in a three-step

  process for non-citizens to obtain permanent employment in the

  United States in certain occupations. See supra at 3-4. Thus,

  while Plaintiff allegedly attributes her injuries to the denial

  of her Employer’s Application, the approval of the Application

  would not necessarily result in her obtaining an employment-

  based immigrant visa. Rather, the approval would only satisfy

  step one of the three-step process, which when completed, would

  only permit the Employer to submit an immigrant worker visa

  petition to the Department of Homeland Security on the alien’s

  behalf. While Plaintiff’s Complaint seeks relief in the form of

  approval of the Employer’s Application and a declaration that

  BALCA’s En Banc Procedures violated the APA, see Complaint at

  25-26, Plaintiff fails to allege sufficient facts showing how

  the granting of this relief will rectify her alleged harms.

  Accordingly, Plaintiff lacks constitutional standing to bring

  forth this case, and this case should be dismissed in its

  entirety.




                                     - 17 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 24 of 32   PageID #:
                                     421


  E. Plaintiff lacks prudential standing because she is not within

  the “zone of interest” covered by the statute governing alien

  labor certifications filed by employers.

        Prudential standing requires Plaintiff to show that her

  alleged injuries “arguably fall within the zone of interests

  protected or regulated by the statutory provision.” Bennett v.

  Spear, 520 U.S. 154, 162 (1997). Plaintiff has not demonstrated

  that her interests are within the zone of interest covered by

  the labor certification process that can be commenced only by an

  employer willing to offer permanent employment to a foreign

  worker. This process protects the domestic workforce from

  foreign workers filling positions for which U.S. workers are

  available for hire, and it protects U.S. employers who are

  seeking employees when no U.S. workers are available. Because

  Plaintiff is not a member of the domestic workforce protected by

  the labor certification process or a U.S. employer, she lacks

  standing to challenge DOL’s detemination on alien labor

  certification applications.

        In determining whether a litigant's interests fall within

  the protected zone of interests, the Court should look at the

  specific statutory provision at issue in “complete isolation,”

  and only to provisions having an “integral relationship” with

  the provisions at issue in the cause of action. Air Courier

  Conference of Am. v. Am. Postal Workers Union, 498 U.S. 517,
                                     - 18 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 25 of 32   PageID #:
                                     422


  529-30 (1991). In this case, the relevant provision is 8 U.S.C.

  § 1182(a)(5), which governs the labor certification process.

        1. Congressional Intent Behind Employment Petition and

  Labor Certification Scheme.

        The zone of interests inquiry first requires the Court to

  determine the interests arguably protected by the statutory

  provision at issue. NCUA, 522 U.S. at 492. In 1965, Congress

  enacted the preferential immigration system that allotted visas

  based on familial relationships, employment, and refugee and

  asylee status, among others. See Immigration and Nationality Act

  Amendments, Pub. L. No. 89-236, 79 Stat. 911-922 (1965). In Pai

  v. USCIS, the District Court for the District of Columbia

  analyzed the congressional intent behind the general employment-

  based visa application system and labor certification statutes,

  and concluded that they “reflect a clear congressional concern

  for protecting the interests of American labor over those of

  foreign workers . . . . [and] ensuring that American employers

  have the ability to hire qualified non-resident alien workers

  where no qualified American workers are available.” Pai v.

  USCIS, 810 F. Supp. 2d 102, 111 (D.D.C. 2011). The visa

  allocation system was not meant to protect non-citizens seeking

  to enter the United States for employment purposes. Pai, 810 F.

  Supp. 2d. at 111.



                                     - 19 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 26 of 32   PageID #:
                                     423


        The labor certification process in general is even more

  indicative of congressional intent to protect citizen workers.

  In Vemuri v. Napolitano, the District Court for the District of

  Columbia analyzed the congressional intent in the enactment of

  the employment-based adjustment process and concluded that the

  labor certification process was enacted “to protect the American

  economy from job competition and from adverse working standards

  as a consequence of immigrant workers entering the labor

  market.” 845 F. Supp. 2d 125, 131 (D.D.C. 2012)(quoting S. Rep.

  No. 89-748, reprinted in 1965 U.S.C.C.A.N. 3328, 3329).

        2. Plaintiff’s Interests Are Not Among the Protected

  Interests.

        The second prong of the zone of interests test concerns

  whether the plaintiff's interests affected by the agency action

  in question are among the interests protected by the statutory

  provisions at issue. NCUA, 522 U.S. at 492. Here, Plaintiff is

  an alien without lawful status seeking the approval of a labor

  certification application that had been filed by the Employer.

  Her interests do not fall within the zone of interests protected

  by the labor certification and employment-based immigrant visa

  petition statutes.

        The labor certification process was intended by Congress to

  protect U.S. workers, not to benefit foreign workers. Vemuri,

  845 F. Supp. 2d at 131. In Vemuri, the court analyzed the
                                     - 20 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 27 of 32   PageID #:
                                     424


  congressional intent in the enactment of the employment-based

  adjustment process and concluded that the labor certification

  process was enacted “to protect the American economy from job

  competition and from adverse working standards as a consequence

  of immigrant workers entering the labor market.” 845 F. Supp. 2d

  at 131 (quoting S. Rep. No. 89-748, reprinted in 1965

  U.S.C.C.A.N. 3328, 3329). The labor certification process makes

  U.S. employers undertake a thorough analysis to conclude that no

  U.S. worker is available for the position that the U.S. employer

  has applied to hire a foreign worker from abroad. See 8 C.F.R.

  § 656.17. The DOL is required to certify that the “employment of

  the alien will not adversely affect the wages and working

  conditions of United States workers similarly employed.”

  8 U.S.C. § 1182(a)(5)(A)(i)(II). The statutory section requiring

  a labor certification before the filing of a Form I-140 petition

  was enacted both to exclude foreign workers from competing for

  jobs that U.S. workers could fill and to protect the U.S. labor

  market from an influx of foreign labor. See Cheung v.

  Immigration and Naturalization Servs., 641 F.2d 666, 669 (9th

  Cir. 1981). Plaintiff is not a lawful member of the U.S.

  workforce whose interests are protected by the labor

  certification process.

        The labor certification is necessary to ensure that the

  issuance of an employment-based petition will not have an
                                     - 21 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 28 of 32   PageID #:
                                     425


  adverse effect on the United States' labor force. See Andros,

  Inc. v. United States, No. C10-303Z, 2010 WL 4983566, at *2

  (W.D. Wash. Dec. 2, 2010). Plaintiff’s interests are not

  consistent with the purposes of the labor certification

  provisions, so she lacks prudential standing and the case should

  be dismissed. Amgen Inc. v. Smith, 357 F.3d 103, 108-09 (D.C.

  Cir. 2004).

        For these reasons, Plaintiff has failed to establish

  standing to challenge DOL’s denial of the alien labor

  certification application filed on her behalf by a U.S.

  employer.

  F. Plaintiff’s claim that DOL failed to respond to her FOIA

  request is moot.

        “In general, when an administrative agency has performed

  the action sought by a plaintiff in litigation, a federal court

  ‘lacks the ability to grant effective relief,’ and the claim is

  moot.” Rosemere Neighborhood Ass'n v. U.S. Envtl. Prot. Agency,

  581 F.3d 1169, 1173 (9th Cir. 2009)(citation omitted). Here,

  Plaintiff claims that DOL failed to respond to her FOIA request.

  See Complaint at ¶¶ 120-24. DOL, however, has fully responded to

  Plaintiff’s FOIA request. Accordingly, any claim for relief

  arising from such request is now moot. Papa v. United States,

  281 F.3d 1004, 1013 (9th Cir. 2002)(quoting Perry v. Block, 684

  F.2d 121, 125 (D.C. Cir. 1982)).
                                     - 22 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 29 of 32   PageID #:
                                     426


        Plaintiff submitted a FOIA request to DOL on August 22,

  2018 for records recalling administrative file 2012-PER-

  02131,University of Hawaii, and for records regarding Mr. Harry

  L. Sheinfeld’s employment with DOL’s Office of Administrative

  Law Judges (“OALJ”). See Complaint at ¶ 52. On October 3, 2018,

  OALJ responded with records recalling the administrative file

  and referred Plaintiff’s request for employment records to

  another custodian, DOL’s Office of the Assistant Secretary for

  Administration and Management (“OASAM”). See Oct. 3, 2018 OALJ

  FOIA Response, attached as Defendant Exhibit 1. On January 8,

  2019, OASAM produced to Plaintiff eight (8) pages of documents

  responsive to her FOIA request. See January 8, 2019, OASAM FOIA

  Response, attached as Defendant Exhibit 2. DOL has now produced

  all responsive, non-exempt records requested by Plaintiff and

  the Court should dismiss any claims for relief under FOIA/APA as

  moot. Papa, 281 F.3d at 1013.




                                     - 23 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 30 of 32   PageID #:
                                     427


                                  CONCLUSION

        For the reasons indicated above, the Court should find that

  Plaintiff lacks standing to challenge the denial of the

  Employer’s Application for labor certification, and that

  Plaintiff’s FOIA claim is moot.       The Court, therefore, should

  dismiss Plaintiff’s Complaint in its entirety under Rule

  12(b)(1).



  Dated: March 4, 2019                 Respectfully submitted,

                                       KENJI M. PRICE
                                       United States Attorney
                                       District of Hawaii

                                       By:/s/ Harry Yee
                                       HARRY YEE
                                       Assistant U.S. Attorney

                                       JOSEPH H. HUNT
                                       Assistant Attorney General

                                       WILLIAM C. PEACHEY
                                       Director

                                       GLENN M. GIRDHARRY
                                       Assistant Director

                                       By:/s/ Samuel P. Go
                                       SAMUEL P. GO
                                       NYS Bar No. 4234852
                                       Senior Litigation Counsel
                                       United States Department of
                                       Justice
                                       Civil Division
                                       Office of Immigration Litigation
                                       District Court Section
                                       P.O. Box 868, Ben Franklin
                                       Station
                                       Washington, D.C. 20044
                                     - 24 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 31 of 32   PageID #:
                                     428


                                       Telephone: (202) 353-9923
                                       E-mail: Samuel.go@usdoj.gov

                                       Attorneys for Defendant




                                     - 25 -
Case 1:18-cv-00502-JAO-KJM Document 13-1 Filed 03/04/19 Page 32 of 32   PageID #:
                                     429


                           CERTIFICATE OF SERVICE

        I hereby certify that, on March 4, 2019 by the method of

  service noted below, a true and correct copy of the foregoing

  was served on the following at their last known address:

        Served by First-Class Mail:

        Ya-Wen Hsiao                            March 4, 2019
        1141 Hoolai St., Apt. 201
        Honolulu, HI 96814


                                   /s/ Samuel P. Go
                                   Samuel P. Go
                                   Senior Litigation Counsel
                                   District Court Section
                                   Office of Immigration Litigation
                                   Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 868, Ben Franklin Station
                                   Washington, D.C. 20044
                                   Tel: (202) 353-9923
                                   Fax: (202) 305-7000




                                     - 26 -
